       Case 2:17-cv-00469-NF-KHR Document 119 Filed 02/08/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO


 AL-RASHAAD R. CRAFT,

               Plaintiff,
 vs.                                              Case No. 17-CV-00469-NDF-KHR

 CHAD WRIGHT, AHMAD WHITE


               Defendants,


       ORDER GRANTING SUMMARY JUDGMENT TO DEFENDANT AHMAD
               WHITE AND DIRECTING ENTRY OF JUDGMENT


        On February 8, 2021, the Tenth Circuit Court of Appeals issued its mandate on its

order and judgment granting Defendant Ahmad White’s interlocutory appeal on qualified

immunity. ECF Nos. 118, No. 118-1 (Order and Judgment of January 14, 2021). The

Tenth Circuit “reverse[d] and remand[ed] with instructions to grant summary judgment to

Officer White.” ECF No. 118-1 at 15. The Court’s summary judgment order of December

2, 2019 granted summary judgment to White on all but the individual capacity claims

against him. ECF No. 107. Pursuant to the Tenth Circuit’s instruction, the Court hereby

GRANTS summary judgment to Defendant White on the individual capacity claims.

        The December 2, 2019 order granted summary judgment to Defendant Chad Wright

on all claims against him. It further noted that at oral argument, Plaintiff recognized he
      Case 2:17-cv-00469-NF-KHR Document 119 Filed 02/08/21 Page 2 of 2




had no municipal liability claim. Accordingly, all claims have now been resolved on the

merits. The Clerk shall enter judgment for Defendants Wright and White forthwith.

      IT IS SO ORDERED this 8th day of February, 2021.




                                 NANCY D. FREUDENTHAL
                                 UNITED STATES DISTRICT JUDGE




                                          2
